DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the matrix unit with three rows and six columns is a smallest repeating unit” of claims 1 and 9 must be shown or the feature(s) canceled from the claim(s). While a matrix unit with three rows and six columns are present in the drawings as Items A1 and A2 respectively, the smallest repeating unit in the Applicant’s drawings is a matrix sub-unit which is three rows and three columns as Items a1 and a2 respectively. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13 and 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, claims 1 and 9 recite “wherein the matrix unit with three rows and six columns is a smallest repeating unit”. The Applicant’s specification in paragraph 0037 defines what it means it be a smallest repeating unit “…Al refers to the smallest repeating unit in the pixel arrangement structure; that is, there may be other repeating units in the pixel arrangement structure, but the other repeating units must be based on the matrix unit with three rows and six columns Al”. Thus, the Applicant’s specification seems to define “smallest repeating unit” as a unit that other repeating units are based on. It is with this understanding of “smallest repeating unit” that the Examiner finds the “the matrix unit with three rows and six columns is a smallest repeating unit” in claims 1 and 9 to be unclear. While the Applicant’s claims 1 and 9 state that the 3x6 matrix (A2 in Fig. 2) is the smallest repeating unit (a unit which other repeating units is based on), this does not seem to be true in the Applicant’s invention as shown in the Applicant’s drawings and described in the remainder of the Applicant’s specification. Instead, one having ordinary skill in the art would understand that third-order subunits, which are 3x3, in the Applicant’s invention to be the smallest repeating unit on which other units (i.e. the 3x6 matrix unit) are based on as there are two 3x3 subunits in the one matrix unit (See Picture 4 below). Thus it is unclear what is meant by “a smallest repeating unit”. If the Examiner were to apply the Applicant’s definition for “smallest repeating unit” provided in paragraph 0037 of the Applicant’s specification, it would mean that the 3x3 subunit was based upon the 3x6 matrix unit which would not make sense as the 3x3 subunit is a portion of the matrix unit and thus cannot be based upon it. For purposes of compact prosecution the Examiner interprets the smallest repeating unit in claims 1 and 9 to be the third-order matrix subunits. Appropriate changes should be made to clarify what is the smallest repeating unit or what defines the smallest repeating unit such that the use of “smallest repeating unit” in the claims is consistent with what is written in the Applicant’s specification and shown in the drawings.

    PNG
    media_image1.png
    303
    542
    media_image1.png
    Greyscale

Picture 4 (Labeled version of a portion of Applicant’s Fig. 2)
Claims 2-5, 7, 8, 10-13 and 15-18 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claims 1 and 9, respectively.
Examiner’s Note
The Examiner notes that the previously relied upon reference US 2016/0293084 was incorrectly labeled as “Gao” due to a mere typographical error in the previous non-final office action. The correct inventorship is “Guo”. This typographical error has been remedied in this final office action and while the notation of “Guo” is used here, the document being relied upon (IS 2016/0293084) in this final office action is the same as previously relied upon in the non-final office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 15-18are rejected under 35 U.S.C. 103 as being unpatentable over Xiaojian (CN101752407A) hereinafter “Xiaojian” (Supplied with Applicant’s IDS) in view of Guo et al. (US 2016/0293084) hereinafter “Guo”.
Regarding claim 1, Fig. 4 of Xiaojian teaches a pixel arrangement structure, comprising: a plurality of matrix units (See Picture 1 below) with three rows and six columns arranged in an array, wherein the matrix unit with three rows and six columns comprises two third-order matrix subunits (See Picture 1 below), and each one of the third-order matrix subunits comprises 3x3 sub-pixel units, each row and each column of the third-order matrix subunits are both provided with a first sub-pixel unit (Item 11), a second sub-pixel unit (Item 12), and a third sub-pixel unit (Item 13), wherein the third-order matrix subunit with three rows and three columns (See 112(b) rejection of claim 1 above for Examiner interpretation of claim language) is a smallest repeating unit (See Picture 1 below); wherein the sub-pixel units with the same color are arranged in a predetermined slash direction D in the pixel arrangement structure, the predetermined slash direction comprises a first sub-slash direction D1 (See Picture 1 below), the first sub-slash direction D1 is parallel to a first diagonal of the third-order matrix subunit; where a shape of each of the sub-pixel units is a rectangle.
Xiaojian does not explicitly teach where a length to width ratio of the rectangle is 2:1.
Fig. 1 of Guo teaches where a sub-pixel unit (Items R, G and B, respectively) have the shape of a rectangle, where the length to width ratio of the rectangle is 2:1 (Paragraph 0011)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length to width ration of the rectangle be 2:1 because it results in a display panel with an improved visual resolution (Guo Paragraph 0005). 

    PNG
    media_image2.png
    514
    400
    media_image2.png
    Greyscale

Picture 1 (Labeled version of Xiaojian Fig. 4)
Regarding claim 2, Fig. 4 of Xiaojian further teaches wherein each one of the third-order matrix subunits (See Picture 1 above) has three first sub-pixel units (Item 11), three second sub-pixel units (Item 12), and three third sub-pixel units (Item 13).
Regarding claim 3, Fig. 4 of Xiaojian further teaches where in each one of the third-order matrix subunits, the corresponding colors of the sub-pixel units in each row are arranged in different orders, and the corresponding colors of the sub-pixel units in each column are arranged in different orders.
Regarding claim 4, the process limitation of “where the pixel arrangement structure is prepared by a line bank technology” found in product claim 4 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 4 does not require that the pixel arrangement structure is prepared by a line bank technology, but simply that the pixel arrangement structure is prepared as the limitation in claim 4 does not require any additional structure to the pixel arrangement structure. Xiaojian teaches where the pixel arrangement structure is prepared.
Regarding claim 5, the process limitation of “wherein an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees” found in product claim 5 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 5 does not require that an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees, but simply that the pixel arrangement structure is prepared as the limitation in claim 5 does not require any additional structure to the pixel arrangement structure. However, Xiaojian further teaches where the pixel arrangement structure includes a substrate (Item 9).
Regarding claim 7, Fig. 4 of Xiaojian further teaches wherein an area ratio of the first sub-pixel unit (Item 11), the second sub-pixel unit (Item 12), and the third sub-pixel (Item 13) unit is 1:1:1.
Regarding claim 8, Fig. 4 of Xiaojian further teaches wherein the first sub-pixel unit (Item 11) corresponds to a red sub-pixel unit (R), the second sub-pixel unit (Item 12) corresponds to a green sub-pixel unit (G), and the third sub-pixel unit (Item 13) corresponds to a blue sub-pixel unit (B).
Regarding claim 9, Fig. 4 of Xiaojian further teaches a pixel arrangement structure, comprising: a plurality of matrix units (See Picture 1 above) with three rows and six columns arranged in an array, wherein the matrix unit with three rows and six columns comprises two third-order matrix subunits (See Picture 1 above), and each one of the third-order matrix subunits comprises 3x3 sub-pixel units, each row and each column of the third-order matrix subunits are both provided with a first sub-pixel unit (Item 11), a second sub-pixel unit (Item 12), and a third sub-pixel unit (Item 12), wherein the third-order matrix subunit with three rows and three columns (See 112(b) rejection of claim 9 above for Examiner interpretation of claim language) is a smallest repeating unit (See Picture 1 above); wherein the sub-pixel units with the same color are arranged in a predetermined slash direction D in the pixel arrangement structure (See D1 in Picture 1 above); where a shape of each of the sub-pixel units is a rectangle.
Xiaojian does not explicitly teach where a length to width ratio of the rectangle is 2:1.
Fig. 1 of Guo teaches where a sub-pixel unit (Items R, G and B, respectively) have the shape of a rectangle, where the length to width ratio of the rectangle is 2:1 (Paragraph 0011)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length to width ration of the rectangle be 2:1 because it results in a display panel with an improved visual resolution (Guo Paragraph 0005). 
Regarding claim 10, Fig. 4 of Xiaojian further teaches wherein each one of the third-order matrix subunits (See Picture 1 above) has three first sub-pixel units (Item 11), three second sub-pixel units (Item 12), and three third sub-pixel units (Item 13).
Regarding claim 11, Fig. 4 of Xiaojian further teaches wherein in each one of the third-order matrix subunits (See Picture 1 above), the corresponding colors of the sub-pixel units in each row are arranged in different orders, and the corresponding colors of the sub-pixel units in each column are arranged in different orders.
Regarding claim 12, the process limitation of “where the pixel arrangement structure is prepared by a line bank technology” found in product claim 12 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 12 does not require that the pixel arrangement structure is prepared by a line bank technology, but simply that the pixel arrangement structure is prepared as the limitation in claim 12 does not require any additional structure to the pixel arrangement structure. Xiaojian teaches where the pixel arrangement structure is prepared.
Regarding claim 13, the process limitation of “wherein an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees” found in product claim 13 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 13 does not require that an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees, but simply that the pixel arrangement structure is prepared as the limitation in claim 13 does not require any additional structure to the pixel arrangement structure. However, Xiaojian further teaches where the pixel arrangement structure includes a substrate (Item 9).
Regarding claim 15, Fig. 4 of Xiaojian further teaches wherein an area ratio of the first sub-pixel unit (Item 11), the second sub-pixel unit (Item 12), and the third sub-pixel (Item 13) unit is 1:1:1.
Regarding claim 16, Fig. 4 of Xiaojian further teaches wherein the first sub-pixel unit (Item 11) corresponds to a red sub-pixel unit (R), the second sub-pixel unit (Item 12) corresponds to a green sub-pixel unit (G), and the third sub-pixel unit (Item 13) corresponds to a blue sub-pixel unit (B).
Regarding claim 17, Fig. 4 of Xiaojian further teaches an organic light emitting diode (OLED) display device (See supplied Abstract in Applicant’s supplied IDS) , comprising: a pixel arrangement structure according to claim 1 (For brevity the entirety of the rejection of claim 1 will not be repeated here; See rejection of claim 1 above).
Regarding claim 18, Fig. 4 of Xiaojian further teaches an organic light emitting diode (OLED) display device (See supplied Abstract in Applicant’s supplied IDS), comprising: a pixel arrangement structure according to claim 9 (For brevity the entirety of the rejection of claim 9 will not be repeated here; See rejection of claim 9 above).
Claims 1-5, 7-13 and 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2018/0314088) hereinafter “Gan” in view of Guo et al. (US 2016/0293084) hereinafter “Guo”.
Regarding claim 1, Fig. 1 of Gan teaches a pixel arrangement structure, comprising: a plurality of matrix units (See Picture 2 below) with three rows and six columns arranged in an array, wherein the matrix unit with three rows and six columns comprises two third-order matrix subunits (See Picture 2 below), and each one of the third-order matrix subunits comprises 3x3 sub-pixel units, each row and each column of the third-order matrix subunits are both provided with a first sub-pixel unit (Item R), a second sub-pixel unit (Item G), and a third sub-pixel unit (Item B), wherein the third-order matrix subunit with three rows and three columns (See 112(b) rejection of claim 1 above for Examiner interpretation of claim language) is a smallest repeating unit (See Picture 2 below); wherein the sub-pixel units with the same color are arranged in a predetermined slash direction D in the pixel arrangement structure, the predetermined slash direction comprises a first sub-slash direction D1 (See Picture 2 below), the first sub-slash direction D1 is parallel to a first diagonal of the third-order matrix subunit; where a shape of each of the sub-pixel units is a rectangle.
Gan does not explicitly teach where a length to width ratio of the rectangle is 2:1.
Fig. 1 of Guo teaches where a sub-pixel unit (Items R, G and B, respectively) have the shape of a rectangle, where the length to width ratio of the rectangle is 2:1 (Paragraph 0011)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length to width ration of the rectangle be 2:1 because it results in a display panel with an improved visual resolution (Guo Paragraph 0005).

    PNG
    media_image3.png
    286
    500
    media_image3.png
    Greyscale

Picture 2 (Labeled version of Gan Fig. 1)
Regarding claim 2, Fig. 1 of Gan further teaches wherein each one of the third-order matrix subunits (See Picture 2 above) has three first sub-pixel units (Item R), three second sub-pixel units (Item G), and three third sub-pixel units (Item B).
Regarding claim 3, Fig. 1 of Gan further teaches where in each one of the third-order matrix subunits, the corresponding colors of the sub-pixel units in each row are arranged in different orders, and the corresponding colors of the sub-pixel units in each column are arranged in different orders.
Regarding claim 4, the process limitation of “where the pixel arrangement structure is prepared by a line bank technology” found in product claim 4 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 4 does not require that the pixel arrangement structure is prepared by a line bank technology, but simply that the pixel arrangement structure is prepared as the limitation in claim 4 does not require any additional structure to the pixel arrangement structure. Gan teaches where the pixel arrangement structure is prepared.
Regarding claim 5, the process limitation of “wherein an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees” found in product claim 5 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 5 does not require that an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees, but simply that the pixel arrangement structure is prepared as the limitation in claim 5 does not require any additional structure to the pixel arrangement structure. However, Gan further teaches where the pixel arrangement structure includes a substrate (Paragraph 0003).
Regarding claim 7, Fig. 1 of Gan further teaches wherein an area ratio of the first sub-pixel unit (Item R), the second sub-pixel unit (Item G), and the third sub-pixel (Item B) unit is 1:1:1.
Regarding claim 8, Fig. 1 of Gan further teaches wherein the first sub-pixel unit (Item R) corresponds to a red sub-pixel unit, the second sub-pixel unit (Item G) corresponds to a green sub-pixel unit, and the third sub-pixel unit (Item B) corresponds to a blue sub-pixel unit.
Regarding claim 9, Fig. 1 of Gan further teaches a pixel arrangement structure, comprising: a plurality of matrix units (See Picture 2 above) with three rows and six columns arranged in an array, wherein the matrix unit with three rows and six columns comprises two third-order matrix subunits (See Picture 2 above), and each one of the third-order matrix subunits comprises 3x3 sub-pixel units, each row and each column of the third-order matrix subunits are both provided with a first sub-pixel unit (Item R), a second sub-pixel unit (Item G), and a third sub-pixel unit (Item B), wherein the third-order matrix subunit with three rows and three columns (See 112(b) rejection of claim 9 above for Examiner interpretation of claim language) is a smallest repeating unit (See Picture 2 above); wherein the sub-pixel units with the same color are arranged in a predetermined slash direction D in the pixel arrangement structure (See D1 in Picture 2 above); where a shape of each of the sub-pixel units is a rectangle.
Gan does not explicitly teach where a length to width ratio of the rectangle is 2:1.
Fig. 1 of Guo teaches where a sub-pixel unit (Items R, G and B, respectively) have the shape of a rectangle, where the length to width ratio of the rectangle is 2:1 (Paragraph 0011)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length to width ration of the rectangle be 2:1 because it results in a display panel with an improved visual resolution (Guo Paragraph 0005).
Regarding claim 10, Fig. 1 of Gan further teaches wherein each one of the third-order matrix subunits (See Picture 2 above) has three first sub-pixel units (Item R), three second sub-pixel units (Item G), and three third sub-pixel units (Item B).
Regarding claim 11, Fig. 1 of Gan further teaches wherein in each one of the third-order matrix subunits (See Picture 2 above), the corresponding colors of the sub-pixel units in each row are arranged in different orders, and the corresponding colors of the sub-pixel units in each column are arranged in different orders.
Regarding claim 12, the process limitation of “where the pixel arrangement structure is prepared by a line bank technology” found in product claim 12 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 12 does not require that the pixel arrangement structure is prepared by a line bank technology, but simply that the pixel arrangement structure is prepared as the limitation in claim 12 does not require any additional structure to the pixel arrangement structure. Gan teaches where the pixel arrangement structure is prepared.
Regarding claim 13, the process limitation of “wherein an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees” found in product claim 13 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 13 does not require that an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees, but simply that the pixel arrangement structure is prepared as the limitation in claim 13 does not require any additional structure to the pixel arrangement structure. However, Gan further teaches where the pixel arrangement structure includes a substrate (Paragraph 0003).
Regarding claim 15, Fig. 1 of Gan further teaches wherein an area ratio of the first sub-pixel unit (Item R), the second sub-pixel unit (Item G), and the third sub-pixel (Item B) unit is 1:1:1.
Regarding claim 16, Fig. 1 of Gan further teaches wherein the first sub-pixel unit (Item R) corresponds to a red sub-pixel unit, the second sub-pixel unit (Item G) corresponds to a green sub-pixel unit, and the third sub-pixel unit (Item B) corresponds to a blue sub-pixel unit.
Claims 1-5, 7-13 and 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN104036715) hereinafter “Wang” (Supplied with Applicant’s IDS) in view of Guo et al. (US 2016/0293084) hereinafter “Guo”.
Regarding claim 1, Fig. 7 of Wang teaches a pixel arrangement structure, comprising: a plurality of matrix units (See Picture 3 below) with three rows and six columns arranged in an array, wherein the matrix unit with three rows and six columns comprises two third-order matrix subunits (See Picture 3 below), and each one of the third-order matrix subunits comprises 3x3 sub-pixel units, each row and each column of the third-order matrix subunits are both provided with a first sub-pixel unit (Item R), a second sub-pixel unit (Item G), and a third sub-pixel unit (Item B), wherein the third-order matrix subunit with three rows and three columns (See 112(b) rejection of claim 1 above for Examiner interpretation of claim language) is a smallest repeating unit (See Picture 3 below); wherein the sub-pixel units with the same color are arranged in a predetermined slash direction D in the pixel arrangement structure, the predetermined slash direction comprises a first sub-slash direction D1 (See Picture 3 below), the first sub-slash direction D1 is parallel to a first diagonal of the third-order matrix subunit; where a shape of each of the sub-pixel units is a rectangle.
Wang does not explicitly teach where a length to width ratio of the rectangle is 2:1.
Fig. 1 of Guo teaches where a sub-pixel unit (Items R, G and B, respectively) have the shape of a rectangle, where the length to width ratio of the rectangle is 2:1 (Paragraph 0011)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length to width ration of the rectangle be 2:1 because it results in a display panel with an improved visual resolution (Guo Paragraph 0005).

    PNG
    media_image4.png
    145
    412
    media_image4.png
    Greyscale

Picture 3 (Labeled version of Wang Fig. 7)
Regarding claim 2, Fig. 7 of Wang further teaches wherein each one of the third-order matrix subunits (See Picture 3 above) has three first sub-pixel units (Item R), three second sub-pixel units (Item G), and three third sub-pixel units (Item B).
Regarding claim 3, Fig. 7 of Wang further teaches where in each one of the third-order matrix subunits, the corresponding colors of the sub-pixel units in each row are arranged in different orders, and the corresponding colors of the sub-pixel units in each column are arranged in different orders.
Regarding claim 4, the process limitation of “where the pixel arrangement structure is prepared by a line bank technology” found in product claim 4 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 4 does not require that the pixel arrangement structure is prepared by a line bank technology, but simply that the pixel arrangement structure is prepared as the limitation in claim 4 does not require any additional structure to the pixel arrangement structure. Wang teaches where the pixel arrangement structure is prepared.
Regarding claim 5, the process limitation of “wherein an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees” found in product claim 5 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 5 does not require that an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees, but simply that the pixel arrangement structure is prepared as the limitation in claim 5 does not require any additional structure to the pixel arrangement structure. 
Regarding claim 7, Fig. 7 of Wang further teaches wherein an area ratio of the first sub-pixel unit (Item R), the second sub-pixel unit (Item G), and the third sub-pixel (Item B) unit is 1:1:1.
Regarding claim 8, Fig. 7 of Wang further teaches wherein the first sub-pixel unit (Item R) corresponds to a red sub-pixel unit, the second sub-pixel unit (Item G) corresponds to a green sub-pixel unit, and the third sub-pixel unit (Item B) corresponds to a blue sub-pixel unit.
Regarding claim 9, Fig. 7 of Wang further teaches a pixel arrangement structure, comprising: a plurality of matrix units (See Picture 3 above) with three rows and six columns arranged in an array, wherein the matrix unit with three rows and six columns comprises two third-order matrix subunits (See Picture 3 above), and each one of the third-order matrix subunits comprises 3x3 sub-pixel units, each row and each column of the third-order matrix subunits are both provided with a first sub-pixel unit (Item R), a second sub-pixel unit (Item G), and a third sub-pixel unit (Item B), wherein the third-order matrix subunit with three rows and three columns (See 112(b) rejection of claim 9 above for Examiner interpretation of claim language) is a smallest repeating unit (See Picture 3 above); wherein the sub-pixel units with the same color are arranged in a predetermined slash direction D in the pixel arrangement structure (See D1 in Picture 3 above); where a shape of each of the sub-pixel units is a rectangle.
Wang does not explicitly teach where a length to width ratio of the rectangle is 2:1.
Fig. 1 of Guo teaches where a sub-pixel unit (Items R, G and B, respectively) have the shape of a rectangle, where the length to width ratio of the rectangle is 2:1 (Paragraph 0011)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length to width ration of the rectangle be 2:1 because it results in a display panel with an improved visual resolution (Guo Paragraph 0005).
Regarding claim 10, Fig. 7 of Wang further teaches wherein each one of the third-order matrix subunits (See Picture 3 above) has three first sub-pixel units (Item R), three second sub-pixel units (Item G), and three third sub-pixel units (Item B).
Regarding claim 11, Fig. 7 of Wang further teaches wherein in each one of the third-order matrix subunits (See Picture 3 above), the corresponding colors of the sub-pixel units in each row are arranged in different orders, and the corresponding colors of the sub-pixel units in each column are arranged in different orders.
Regarding claim 12, the process limitation of “where the pixel arrangement structure is prepared by a line bank technology” found in product claim 12 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 12 does not require that the pixel arrangement structure is prepared by a line bank technology, but simply that the pixel arrangement structure is prepared as the limitation in claim 12 does not require any additional structure to the pixel arrangement structure. Wang teaches where the pixel arrangement structure is prepared.
Regarding claim 13, the process limitation of “wherein an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees” found in product claim 13 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 13 does not require that an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees, but simply that the pixel arrangement structure is prepared as the limitation in claim 13 does not require any additional structure to the pixel arrangement structure. 
Regarding claim 15, Fig. 7 of Wang further teaches wherein an area ratio of the first sub-pixel unit (Item R), the second sub-pixel unit (Item G), and the third sub-pixel (Item B) unit is 1:1:1.
Regarding claim 16, Fig. 7 of Wang further teaches wherein the first sub-pixel unit (Item R) corresponds to a red sub-pixel unit, the second sub-pixel unit (Item G) corresponds to a green sub-pixel unit, and the third sub-pixel unit (Item B) corresponds to a blue sub-pixel unit.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. US2016/0275858 Fig. 1C
He et al. US2017/0061907 Fig. 2.
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
Specifically, the Applicant argues that neither of Xiaojian, Gan nor Wang teaches “where the matrix unit with 3 rows and 6 columns is the smallest repeating unit”. While the Examiner agrees that neither of Xiaojian, Gan nor Wang teaches a 3x6 matrix unit being “the smallest repeating unit”  based upon the definition of smallest repeating unit supplied in paragraph 0037 of the Applicant’s specification, the Examiner does not agree that the previously cited art fails to read on the Applicant’s invention based upon what is disclosed in the Applicant’s specification and drawings. The Examiner will explore each previously cited reference and explain how each reference A) reads on the feature “where the third-order matrix subunit with three rows and three columns is the smallest repeating unit” and also B) show how each previously cited reference mirrors that of the Applicant’s drawings such that if one were to accept that the Applicant’s drawings show “where the matrix unit with three rows and six columns is the smallest repeating unit” then one would also have to conclude that the previously cited references also teach “where the matrix unit with three rows and six columns is the smallest repeating unit”.
The Examiner agrees that in light of the amended in claim language the 102 rejection of claims 1 and 9 with respect to Xiaojian have been overcome. However, the Examiner disagrees with the Applicant’s statement that “The person having ordinary skill in the art realizes that the light emitting pixel unit 1 is the smallest repeating unit and the light emitting pixel 1 only has 3 sub-pixel units.” While it is true that light emitting pixel 1 has only 3 subpixels it is not true that light emitting pixel 1 is the smallest repeating unit. Light emitting pixel 1 of Xiaojian, which is RGB, is not the smallest repeating unit because other units such as BRG and GBR are present in the structure such that RGB could not simply be repeated to make the entirety of the display. Instead, a 3x3 matrix is the smallest repeating unit as this 3x3 matrix can be repeated to make up the entirety of the display. Specifically, the 3x3 matrix has a top row of RGB, a middle row of BRG and a bottom row of GBR. Thus, the 3x3 matrix taught by Xiaojian (which is equivalent to the Applicant’s third-order matrix subunit) is the smallest repeating unit (See Examiner’s 112(b) rejection of claims 1 and 9 above). Further, should one accept, as the Applicant avers, that the Applicant’s drawings show “where the matrix unit with three rows and six columns is the smallest repeating unit” then one would also have to conclude that Xiaojian also teaches “where the matrix unit with three rows and six columns is the smallest repeating unit” (See Picture 5 below for a comparison of Fig. 4 of Xiaojian [Left] and the Applicant’s Fig 1 [Right]). As such, Xiaojian is continued to be relied upon in the current rejection of claims 1 and 9.   

    PNG
    media_image5.png
    730
    301
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    514
    276
    media_image6.png
    Greyscale

Picture 5 (Labeled versions of Xiaojian Fig. 4 [Left] and Applicant’s Fig 1 [Right])
The Examiner agrees that in light of the amended in claim language the 102 rejection of claims 1 and 9 with respect to Gan have been overcome. However, the Examiner disagrees with the Applicant’s statement that “Gan only discloses a color-filter array for liquid crystal displays” Paragraph 0018 of Gan states “two of the sub-pixels adjacent to each other have different colors from each other, and two of the sub-pixels being the same in color are spaced apart by two of the sub-pixels having different colors from each other”. Thus, Fig. 1 of Gan further teaches a 3x3 matrix of sub-pixels is the smallest repeating unit as this 3x3 matrix can be repeated to make up the entirety of the display. Specifically, as can be seen in Fig. 1, the 3x3 matrix has a top row of RBG, a middle row of GRB and a bottom row of BGR. Thus, the 3x3 matrix taught by Gan (which is equivalent to the Applicant’s third-order matrix subunit) is the smallest repeating unit. Further, should one accept that the Applicant’s drawings show “where the matrix unit with three rows and six columns is the smallest repeating unit” then one would also have to conclude that Gan also teaches “where the matrix unit with three rows and six columns is the smallest repeating unit” (See Picture 6 below for a comparison of Fig. 1 of Gan [Left] and the Applicant’s Fig 1 [Right]).

    PNG
    media_image7.png
    494
    315
    media_image7.png
    Greyscale

    PNG
    media_image6.png
    514
    276
    media_image6.png
    Greyscale

Picture 5 (Labeled versions of Gan Fig. 1 [Left] and Applicant’s Fig 1 [Right])
The Examiner agrees that in light of the amended in claim language the 102 rejection of claims 1 and 9 with respect to Wang have been overcome. However, the Examiner disagrees with the Applicant’s statement that “The person having ordinary skill in the art realizes that the first pixel 5011 is the smallest repeating unit and the light emitting pixel 1 only has 3 sub-pixel units.” While it is true that light emitting pixel 501 has only 3 subpixels it is not true that light emitting pixel 501 is the smallest repeating unit. Light emitting pixel 501 of Wang, which is RGB, is not the smallest repeating unit because other units such as BRG and GBR are present in the structure such that RGB could not simply be repeated to make the entirety of the display. Instead, a 3x3 matrix is the smallest repeating unit as this 3x3 matrix can be repeated to make up the entirety of the display. Specifically, the 3x3 matrix has a top row of RBG, a middle row of GRB and a bottom row of BGR. Thus, the 3x3 matrix taught by Wang (which is equivalent to the Applicant’s third-order matrix subunit) is the smallest repeating unit. Further, should one accept that the Applicant’s drawings show “where the matrix unit with three rows and six columns is the smallest repeating unit” then one would also have to conclude that Wang also teaches “where the matrix unit with three rows and six columns is the smallest repeating unit” (See Picture 7 below for a comparison of Fig. 7 of Wang [Above] and the Applicant’s Fig 1 [Below]).

    PNG
    media_image8.png
    356
    460
    media_image8.png
    Greyscale

    PNG
    media_image6.png
    514
    276
    media_image6.png
    Greyscale

Picture 7 (Labeled versions of Wang Fig. 7 [Above] and Applicant’s Fig 1 [Below])
Lastly, as the Applicant has not argued against the teaching in Guo et al. (US 2016/0293084), identified previously in the non-final office action as “Gao”, for the teaching of “wherein a shape of each one of the sub-pixel units is a rectangle, and a length to width ratio of the rectangle is 2:1” the Examiner continues to rely on this reference for the teaching of “wherein a shape of each one of the sub-pixel units is a rectangle, and a length to width ratio of the rectangle is 2:1” in the combinations above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/
Primary Examiner, Art Unit 2891